Citation Nr: 1600589	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  07-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for esophagus adenocarcinoma with liver and peritoneal metastasis, for accrued benefits purposes only.


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1972, with his 
DD Form 214 for that tour of duty also indicating 11 months and 25 days of prior active service.  He again had active duty from November 1990 to June 1991.  The Veteran passed away in October 2004 and the appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO in Waco, Texas, which denied service connection for the cause of the Veteran's death and esophagus adenocarcinoma with liver and peritoneal metastasis, for accrued benefits purposes only.  This matter was first before the Board in January 2009, where the Board remanded the issues on appeal for additional development, to include obtaining an opinion from an oncologist or another appropriate examiner.  The requested development was completed and the case was returned to the Board.

While on remand the appellant submitted additional evidence.  In an April 2010 decision, the Board again remanded the issues on appeal for an addendum opinion from an appropriate physician.  After the requested addendum opinion was obtained, the case was again returned to the Board.  At that time, the Board sought a specialized Veterans Health Administration (VHA) medical opinion.  After receiving a copy of the November 2011 VHA opinion, the appellant did not waive initial RO consideration and the issues on appeal were again remanded by the Board in April 2012.

Upon the matter again being returned to the Board, an addendum to the November 2011 VHA opinion was sought by the Board in December 2013.  After receiving the addendum opinion in March 2014, a final decision was issued by the Board concerning the issues on appeal.  Specifically, the August 2014 Board decision denied the issues on appeal.

The Veteran appealed the August 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2015 Order effectuating a Joint Motion for Remand (JMR), the Court vacated and remanded the Board's denial of the issues on appeal for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred in failing to address whether the VA examiner who rendered the May 2009 opinion was either an oncologist or an otherwise appropriate examiner per the January 2009 Board remand.  The JMR also addressed two "other concerns raised by appellant," which the Board was directed to address.  The basis for remand and the second "raised concern" are addressed in the remand portion of the decision below.  The first-mentioned "raised concern" in the JMR is addressed immediately below.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Board has previously found that the Veteran had active service in the Republic of Vietnam and is presumed to have been exposed to herbicides such as Agent Orange.  In the May 2015 JMR, the appellant argued that (and the Board was directed to address whether) the record reasonably raised the question of whether coronary artery disease (CAD) was a contributing factor to the cause of the Veteran's death.  A March 2004 cardiology consultation note reflects that the Veteran had a diagnosis of CAD.  During his lifetime the Veteran was not service connected for CAD; however, the Veteran would have been entitled to presumptive service connection for CAD due to herbicide exposure.

While the Veteran had CAD warranting service connection in life, nothing in the record reflects that the Board should have previously considered whether CAD was a contributing factor to the cause of the Veteran's death.  An October 13, 2004, VA treatment record reflects that the Veteran appeared for a vesting physical examination as well as Agent Orange and Persian Gulf registry examinations.  The VA examiner noted that the Veteran had terminal squamous cell cancer of the esophagus.  Upon examination, the Veteran's heart had regular rhythm and rate.  X-ray of the chest revealed pleural effusions, no enlargement of the heart, and normal osseous structures.  An electrocardiogram (EKG) reflected normal sinus rhythm within normal limits.

Per the Veteran's death certificate, 15 days later, on October [redacted], 2004, the Veteran died.  The immediate cause of death was liver and peritoneal metastasis caused by esophageal adenocarcinoma.  There is no indication that the Veteran's CAD, or any other heart disability, had anything to do with the Veteran's death.  In the nearly 10 years that the instant matter had been on appeal at the time of the August 2014 Board decision, VA had not received any evidence or argument indicating that the Veteran had died of anything other than complications from esophageal adenocarcinoma.  As such, the Board does not find that the issue of whether CAD was a contributing factor to the cause of the Veteran's death was raised by the record.

Arguably, the CAD issue has now been raised before the Board; however, the Board does not find that a remand for a VA opinion is necessary on this theory of entitlement.  Competent lay or medical evidence is required to establish "an indication" that the Veteran's CAD was a contributing factor to his death by liver and peritoneal metastasis caused by esophageal adenocarcinoma.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010).  To date, the appellant has offered neither competent lay evidence nor competent medical evidence to support this theory of entitlement.  The only evidence suggesting a possible link between the death by liver and peritoneal metastasis caused by esophageal adenocarcinoma and CAD are the appellant's statements.  CAD, cancer, and complications from either causing death are not diseases subject to lay diagnosis or competent lay opinion.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose carcinoma (cancer) or relate it to service); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The appellant (and representative) is a lay person are not competent to provide an opinion on the Veteran's cause of death, from CAD, cancer, or otherwise.  As there is no competent evidence of record indicating that the Veteran's cause of death was due to anything other than liver and peritoneal metastasis caused by esophageal adenocarcinoma, a remand for a medical examination and opinion is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In a September 2015 letter, the appellant's representative requested an additional 90 days to submit further evidence concerning the issues on appeal.  The representative advanced that "my workload . . ., as well as conflicts in the schedules of consulting and retained experts assisting in the development and prosecution of this appeal, prevent my client from being able to complete the preparation of an evidentiary submission to the Board until Tuesday, December 15, 2015."  The 90 day extension was granted in a September 2015 letter; however, the appellant's representative was informed that no further requests for extension would be entertained unless a motion for good cause explaining the delay was received.  To date, no additional evidence and no motion for good cause have been received.  As such, the issues on appeal are ripe for adjudication.  Further, as the instant decision remands the issues on appeal, there is no prejudice to the appellant, as additional evidence may be submitted during the remand.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

For the reasons discussed below, pursuant to Nohr v. McDonald, 27 Vet. App. 124 (2014), the Board finds remand warranted to obtain the current curriculum vitae of the examiners who rendered the May 2009, November 2011, and January 2014 VA and VHA opinions in the instant matter.  

The JMR reflects that the appellant's second-raised "concern" was that the duty to assist required the Board to obtain and review the credentials of the VA physicians who rendered the May 2009, November 2011, and January 2014 VA and VHA opinions relevant to the issues on appeal.  Further, as noted above, in the May 2015 JMR the parties specifically agreed that the Board erred in failing to address whether the VA examiner who rendered the May 2009 opinion was either an oncologist or an otherwise appropriate examiner per the January 2009 Board remand.  The parties advanced that an internet search indicated that the VA examiner who rendered the opinion was a family practitioner.

The Board notes that, assuming the VA examiner who rendered the May 2009 opinion was inappropriate to render said opinion pursuant to the January 2009 Board remand, the traditional solution would be to remand the issues to obtain a new opinion from an appropriately qualified VA examiner; however, the Board notes that this already occurred in the instant matter.  As discussed above, in November 2011, the Board obtained a VHA opinion from an oncologist specifically addressing the relevant theories of entitlement for service connection for the cause of the Veteran's death.  Unfortunately, for the reasons discussed below, the issuance of the November 2011 VHA opinion is insufficient to avoid a remand under Nohr.

While the November 2011 VHA opinion was informative and adequate in most respects, in December 2013, the Board requested a new VHA opinion concerning the fourth question in the previous VHA request.  Question four was to address the relationship between the Veteran's gastroesophageal reflux disorder (GERD) and/or peptic ulcer disease, service, and the Veteran's eventual death by esophageal cancer.  VA received the new VHA opinion in March 2014.  The VHA report reflects that the opinion was rendered by a "Staff Physician, Subspecialty Medicine."   

VHA and, indeed, all VA examiners are presumed to be competent - and their medical opinions, in turn, are assumed to be adequate - absent specific evidence to the contrary.  See Nohr, 27 Vet. App. at 131-32 (quoting Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir.2013) ("It is now well settled that 'VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case.'").  See also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) ("[A]ny challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner); accord Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that, under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations and opinions absent specific evidence to the contrary). 

In Nohr, the Board, in part, denied a veteran's request to obtain the most recent curriculum vitae of the VA examiner who had conducted a mental health VHA.  In making the request, the veteran's representative had seized upon a comment made by the examiner about a "personal limitation" in rendering the requested opinion.  The Court held that:

Given that a veteran challenging the qualifications of a VA-selected physician must set forth specific reasons why the veteran believes the expert is not qualified to give a competent opinion, see Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010), Mr. Nohr's request for Dr. Feng's curriculum vitae, made while his case was still pending at the Board, reasonably sought information necessary to overcome the presumption of competence generally afforded to VA-selected physicians.  The request is not, as argued by the Secretary's counsel, a fishing expedition.

In the face of a request for documents - here, Dr. Feng's curriculum vitae - and a potentially ambiguous statement by Dr. Feng, the Board cannot hide behind the presumption of regularity and ignore Mr. Nohr's request for assistance in obtaining documents necessary to rebut the presumption.  Indeed, it is unclear how Mr. Nohr is expected to evaluate and effectively challenge Dr. Feng's presumed expertise unless he is provided with the requested information.

Nohr at 132-33.

Considering the above, including the statements and directives found within the May 2015 JMR, the Board finds that a remand to obtain the curriculum vitae of the VA examiners who offered the May 2009, November 2011, and January 2014, VA and VHA opinions is warranted under Nohr.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159 (2015).  The parties' agreement that the Board erred in failing to address the expertise of the VA examiner who rendered the May 2009 VA opinion, along with the appellant's request that the Board obtain and review the curriculum vitae of the May 2009, November 2011, and January 2014 examiners in the "Other Concerns" section of the JMR, effectively constitutes a Nohr request by the appellant that the Board obtain the outstanding curriculum vitae so that she may be able to offer specific reasons why one or all of the experts are not qualified to give a competent opinion.  The request is reasonable here in light of 1) the fact the May 2009 VA opinion may have been rendered by a family practitioner, rather than an oncologist or other appropriate expert; and 2) while the November 2011 VHA opinion was rendered by an oncologist, it is unclear whether the March 2014 addendum VHA opinion was rendered by an oncologist or other appropriate expert as the examiner is listed as a "Staff Physician, Subspecialty Medicine" without clarification as to the specific subspecialty. 

Accordingly, on remand the curriculum vitae of the VA and VHA examiners who rendered the May 2009, November 2011, and January 2014 opinions in the instant matter should be obtained and provided to the Veteran for review, as well as associated with the claims file.  Id.  The Board notes that in July 2010 VA received a VA opinion concerning whether the Veteran's exposure to depleted uranium resulted in the cancer that caused the Veteran's death.  The record does not reflect that the appellant has challenged this examiner's credentials, and VA need not obtain the curriculum vitae for this examiner on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiners who rendered the May 2009, November 2011, and January 2014 VA and VHA opinions, and direct them to submit a copy of their most recent curriculum vitae, or obtain a recent curriculum vitae by other means.  The examiners' experience relevant to oncology and/or gastrointestinal medicine should be highlighted.  The curriculum vitae should be associated with the record.

2.  Provide copies of the obtained curriculum vitae to the appellant and representative.

3.  Then, after the appellant and representative have had ample time to review the curriculum vitae and provide any desired response, readjudicate the issues of service connection for the cause of the Veteran's death and service connection for esophagus adenocarcinoma with liver and peritoneal metastasis, for accrued benefits purposes only.  If any benefit sought on appeal remains denied, the appellant and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




